DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macri et al., US PGPUB No. 20110029191 A1, hereinafter Macri, in view of Duncan et al., US PGPUB No. 20150082001 A1, hereinafter Duncan, and further in view of Eisen et al., US PGPUB No. 20060179207 A1, hereinafter Eisen.

	



Regarding claim 1, Macri discloses a processing unit (Macri; processor system 200 (i.e. processing unit) [¶ 0015-0017]), configured to:
receive a command to inject a state error within a subsystem of the processing unit (Macri; processor system 200 (i.e. processing unit), as addressed above, configured to receive a generated fault signal (i.e. command to inject a state error) within one or more modules 300, 500, and/or 600 (i.e. subsystem) of the processor system 200 (i.e. processing unit) [¶ 0018-0020], as illustrated within Fig. 1; wherein, fault managing unit (FMU) 700 also corresponds to a subsystem of the processor system 200 (i.e. processing unit) [¶ 0020-0022]; moreover, fault conditions generated by random errors, such as random software errors (e.g., errors detected by a core self test or a peripheral test performed by the CPU 400), wherein a command to inject a state error corresponds to a testing environment [¶ ¶ 0018 and 0020]; additionally, command to inject a state error corresponds to an alarm signal [¶ 0024-0025]), wherein the command is transmitted from a module (Macri; the fault and/or alarm signal (i.e. command) is transmitted from an error correction code (ECC), modules 300, 500, and 600 and/or FMU 700 [¶ 0018 and ¶ 0020-0022]), through an interface (Macri; transmitted, as addressed above, through an interface (i.e. protocol, bus, input unit) [¶ 0021-0022]), to a programmable management unit within the processing unit (Macri; transmitted, as addressed above, to a FMU 700 (i.e. programmable management unit) within the processor system 200 (i.e. processing unit) [¶ 0020-0022], as illustrated within Figs. 1 and 2);
wait for at least one halt condition to be satisfied (Macri; processor system 200 (i.e. processing unit), as addressed above, configured to wait (in accordance with a state machine process) [¶ 0026] for at least one fault/halt condition to be satisfied [¶ 0024-0025 and ¶ 0028-0029]);
halt execution within the subsystem (Macri; processor system 200 (i.e. processing unit), as addressed above, configured to reset/halt execution within the one or more modules 300, 500, and/or 600 (i.e. subsystem) [¶ 0027 and ¶ 0032-0033], in relation with reaction between the FMU and CPU [¶ 0028-0030]; additionally, transitions in machine states involving timeout elapses [¶ 0031]);
inject the state error, wherein the state error is injected within the subsystem at a specified data storage circuit, or at a specified random access memory (RAM) bit (Macri; processor system 200 (i.e. processing unit) configured to generate a fault and/or alarm signal (i.e. command to inject the state error), as addressed above, wherein the fault (i.e. state error) is generated/injected within the one or more modules 300, 500, and/or 600 (i.e. subsystem) at a specified data storage circuit or RAM bit (i.e. Flash, SRAM) [¶ 0018 and ¶ 0028-0029]; moreover machine states [¶ 0026], as depicted within Fig. 3); and
resume execution (Macri; processor system 200 (i.e. processing unit), as addressed above, configured to reset to initial state and then normal state (i.e. resume execution) [¶ 0027-0028 and ¶ 0032-0033]; additionally, FMU comprises a latch [¶ 0023]), wherein the specified data storage circuit comprises code (Macri; the one or more modules 500 and/or 600 (i.e. subsystem) at a specified data storage circuit (i.e. Flash, SRAM) comprises an ECC [¶ 0018 and ¶ 0028-0029]).  
Macri fails to disclose execute a multi-threaded program;
wherein the command is transmitted from a host processor, through a host interface, to a programmable management unit within the processing unit;
halt execution of the multi-threaded program within the subsystem; and
resume execution of the multi-threaded program, wherein the data storage circuit comprises one of a flip-flop or a latch.
However, Duncan teaches executing a multi-threaded program (Duncan; execute a multi-threaded program [¶ 0023-0024, ¶ 0030, and ¶ 0032]);
wherein the command is transmitted from a host processor, through a host interface, to a programmable management unit within the processing unit (Duncan; a command is transmitted from a CPU 102 (i.e. a host processor) to a PPU 202 (i.e. programmable management unit) [¶ 0031-0033 and ¶ 0070] within the unified virtual memory (UMV) 200 of the computer system 100 (i.e. processing unit) [¶ 0019, ¶ 0026-0027, and ¶ 0029], through a fault handler 211/215 [¶ 0031 and ¶ 0034] and/or bridge 105 (i.e. host interface) [¶ 0019, ¶ 0029, and ¶ 0033], as illustrated within Fig. 2; moreover, the CPU executing a program (i.e. command is transmitted) that invokes a fault to the PPU [¶ 0034-0035 and ¶ 0039]);
halt execution of the multi-threaded program within the subsystem (Duncan; stall/halt execution of the multi-threaded program [¶ 0071-0072, ¶ 0083, and ¶ 0088]; moreover, [¶ 0030-0031]); and
resume execution of the multi-threaded program (Duncan; resume execution of the multi-threaded program [¶ 0072, ¶ 0085, and ¶ 0088]; wherein, the program is multi-threaded [¶ 0023-0024, ¶ 0030, and ¶ 0032]).
Macri and Duncan are considered to be analogous art because both pertain to generating and/or managing data, wherein one or more computerized processors/cores are utilized in order to produce a reduced error state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri, to incorporate executing a multi-threaded program; wherein the command is transmitted from a host processor, through a host interface, to a programmable management unit within the processing unit; halt execution of the multi-threaded program within the subsystem; and resume execution of the multi-threaded program (as taught by Duncan), in order to provide a reduction in reaction time while generating reduced outputs error (Duncan; [¶ 0004-0007]).
Macri as modified by Duncan fails to disclose wherein the data storage circuit comprises one of a flip-flop or a latch.
However, Eisen teaches wherein the specified data storage circuit comprises one of a flip-flop or a latch (Eisen; the specified data storage circuit comprises a latch [¶ 0052-0054]).
Macri in view of Duncan and Eisen are considered to be analogous art because they pertain to generating and/or managing data, wherein one or more computerized processors/cores are utilized in order to produce a reduced error state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan, to incorporate the specified data storage circuit comprises one of a flip-flop or a latch (as taught by Eisen), in order to provide an improved operational mode for processing systems while further providing a reduction in errors (Eisen; [¶ 0003, ¶ 0005-0007, and ¶ 0013]).

Regarding claim 2, Macri in view of Duncan and Eisen further discloses the processing unit of claim 1, wherein the at least one halt condition (Macri; the (at least one) fault/halt condition [¶ 0024-0025 and ¶ 0028-0029], associated with a state machine process [¶ 0026], as illustrated within Fig. 3) includes at least one of: 
an indication that asynchronous buffers configured to interface with the subsystem are inactive, an indication that a specified number of clock cycles have been counted, and an indication that a specified breakpoint instruction has been executed (Macri; the (at least one) fault/halt condition, as addressed above, includes an indication that a specified number of clock cycles have been counted [¶ 0022, ¶ 0029, and ¶ 0031], and/or an indication that a specified reset signal (i.e. breakpoint instruction) has been executed [¶ 0027 and ¶ 0032-0033], as illustrated within Fig. 3; moreover, timeout elapses). 
 
Regarding claim 11, Macri in view of Duncan and Eisen further discloses the processing unit of claim 1, wherein the processing unit comprises a graphics processing unit (GPU) (Duncan; the processing unit comprises a GPU [¶ 0021-0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan and Eisen, to incorporate the processing unit comprises a graphics processing unit (GPU) (as taught by Duncan), in order to provide a reduction in reaction time while generating reduced outputs error (Duncan; [¶ 0004-0007]).

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 1, due to the similarities claim 12 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 2, due to the similarities claim 13 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 13.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 1, due to the similarities claim 20 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Macri discloses a system (Macri; electrical system 100 [¶ 0015-0017]), comprising:
a host processor coupled to the processing unit and configured (Macri; the CPU (i.e. host processor) is coupled to the processor system 200 (i.e. processing unit) and configured [¶ 0015 and ¶ 0017-0018], as depicted within Fig. 1) to: 
execute a user application configured to initiate execution of the multi-threaded program (Macri; the CPU (i.e. host processor), as addressed above, configured to execute instructions (i.e. user application) configured to initiate execution [¶ 0015 and ¶ 0017-0018]); and execute a fault injection system (Macri; the CPU (i.e. host processor), as addressed above, configured to execute instructions (i.e. user application) configured to execute a fault injection system (i.e. FMU, ECC) [¶ 0018 and ¶ 0021-0022]; moreover, state machine operations associated within fault conditions [¶ 0028-0029 and ¶ 0031-0033]), wherein the fault injection system generates and transmits the command to inject the state error in the specified subsystem (Macri; the fault injection system (i.e. FMU, ECC) generates and transmits the command to generate/inject the state error in the specified one or more modules 300, 500, and/or 600 (i.e. subsystem) [¶ 0021-0022 and ¶ 0028-0029]; moreover, managing fault conditions [¶ 0024-0025 and ¶ 0031-0033]), wherein the state error is injected during execution (Macri; the state error is generated/injected during execution [¶ 0021-0022 and ¶ 0027-0029]).  
(further refer to the rejection of claim 1)



Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macri in view of Duncan and Eisen as applied to claim(s) 1 and 12 above, and further in view of Baeckler et al., US PGPUB No. 20140097877 A1, hereinafter Baeckler.

	
Regarding claim 3, Macri in view of Duncan and Eisen further discloses the processing unit of claim 1, wherein halting comprises reducing at least one functional clock signal for the subsystem (Macri; stalling/halting comprises reducing at least one functional clock signal [¶ 0022, ¶ 0029, and ¶ 0031] for the one or more modules 300, 500, and/or 600 (i.e. subsystem) [¶ 0027 and ¶ 0032-0033]), and wherein resuming comprises enabling the at least one functional clock signal for the subsystem (Macri; resuming comprises implicitly enabling after a reset the at least one functional clock signal for the one or more modules 300, 500, and/or 600 (i.e. subsystem) [¶ 0027 and ¶ 0031-0033]).  
Macri as modified by Duncan and Eisen fails to disclose halting comprises synchronously disabling, and resuming comprises synchronously enabling.
However, Baeckler teaches halting comprises synchronously disabling at least one functional clock signal for the subsystem (Baeckler; resume/halting comprises synchronously disabling at least one functional clock signal for the circuitry 440 (i.e. subsystem) [¶ 0051-0053] of the system configuration 400 [¶ 0045 and ¶ 0049]), and wherein resuming comprises synchronously enabling the at least one functional clock signal for the subsystem (Baeckler; resuming comprises synchronously enabling the at least one functional clock signal for the subsystem [¶ 0051-0053] of the system configuration 400 [¶ 0045 and ¶ 0049]).
Macri in view of Duncan and Eisen and Baeckler are considered to be analogous art because they pertain to generating and/or managing data, wherein one or more computerized processors/cores are utilized in order to produce a reduced error state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan and Eisen, to incorporate halting comprises synchronously disabling at least one functional clock signal for the subsystem, and wherein resuming comprises synchronously enabling the at least one functional clock signal for the subsystem (as taught by Baeckler), in order to provide improved data processing while reducing loss and increasing efficiency (Baeckler; [¶ 0019-0022]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 3, due to the similarities claim 14 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 14.



Claim(s) 5-8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macri in view of Duncan and Eisen as applied to claim(s) 1 and 12 above, and further in view of Dimri, US PGPUB No. 20140372823 A1, hereinafter Dimri.

Regarding claim 5, Macri in view of Duncan and Eisen further discloses the processing unit of claim 1, wherein to inject the state error within the subsystem at the specified RAM bit (Macri; to generated/inject the fault and/or alarm signal (i.e. state error) within the one or more modules 500 and/or 600 (i.e. subsystem) at a specified RAM bit (i.e. SRAM) [¶ 0018, ¶ 0021-0022, and ¶ 0028-0029]), the processing unit (Macri; the processor system 200 (i.e. processing unit) [¶ 0015 and ¶ 0017-0018], as depicted within Fig. 1) is configured to: 
configure a RAM instance that includes the specified RAM bit, a RAM controller circuit configured to control access to the RAM instance, and data storage circuits within combinational influence of the RAM instance to receive a signal (Macri; the processor system 200 (i.e. processing unit), as addressed above, is configured to configure a RAM instance/state that includes the specified RAM bit (i.e. SRAM) [¶ 0018 and ¶ 0027-0029], a processor, FMU, and/or ECC (i.e. RAM controller circuit) configured to control access to the RAM instance/state [¶ 0015, ¶ 0017-0018, and ¶ 0021-0022], and data storage circuits (i.e. Flash, SRAM) within combinational influence (i.e. integrated access) of the RAM instance/state to receive a signal [¶ 0018 and ¶ 0021-0022]; wherein, instance corresponds to an current state [¶ 0028-0029 and ¶ 0031-0033], as depicted within Fig. 3);
capture state bits from the data storage circuits (Macri; the processor system 200 (i.e. processing unit), as addressed above, is configured to capture state information/bits from the data storage circuits (i.e. Flash, SRAM) [¶ 0018 and ¶ 0021-0022]; wherein, capturing state information/bits corresponds generating a output signal that is associated with state of the one or more modules 500 and/or 600 [¶ 0021-0022, ¶ 0028-0029, and ¶ 0031-0033], as depicted within Fig. 3); 
cause the RAM controller circuit to perform a read-modify-write operation to invert the specified RAM bit (Macri; the processor system 200 (i.e. processing unit), as addressed above, is configured to cause the processor, FMU, and/or ECC (i.e. RAM controller circuit) to perform an operation to change/invert the specified RAM bit (i.e. SRAM) [¶ 0027-0029 and ¶ 0031-0033], as illustrated within Fig. 3; wherein, a read-modify-write operation is implicit, given the ability to change the state of the one or more modules 500 and/or 600 and given memory handling protocol [¶ 0027-0029 and¶ 0031-0033]); and
restore the state bits into the data storage circuits (Macri; the processor system 200 (i.e. processing unit), as addressed above, is configured to restore the state segments/bits after a reset into the data storage circuits (i.e. Flash, SRAM) [¶ 0027-0029 and ¶ 0031-0033]).
Macri as modified by Duncan and Eisen fails to disclose to receive a scan clock signal;
synchronously enable the scan clock signal; and
synchronously disable the scan clock signal.  
However, Dimri teaches to receive a scan clock signal (Dimri; the system in chip (Soc) is configured to receive a scan clock signal via a multiplexer [¶ 0015 ¶ 0066], as depicted within Fig. 2);
synchronously enable the scan clock signal (Dimri; synchronously enable the scan clock signal [¶ 0081-0082]; moreover, synchronous control over a scan clock signal  [¶ 0035 and ¶ 0065]; wherein, controller signal enables or disables a scan clock signal in relation to a stage [¶ 0077, ¶ 0079, and ¶ 0081-0082], as illustrated within Fig. 4); and
synchronously disable the scan clock signal (Dimri; synchronously disable the scan clock signal [¶ 0081-0082]; wherein, controller signal enables or disables a scan clock signal in relation to a stage [¶ 0077, ¶ 0079, and ¶ 0081-0082], as illustrated within Fig. 4).  
Macri in view of Duncan and Eisen and Dimri are considered to be analogous art because they pertain to generating and/or managing data, wherein one or more computerized processors/cores are utilized in order to produce a reduced error state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan and Eisen, to incorporate to receive a scan clock signal; synchronously enable the scan clock signal; and synchronously disable the scan clock signal (as taught by Dimri), in order to provide improved data processing while reducing a voltage/IR drop (Dimri; [¶ 0007-0009 and ¶ 0016]).

Regarding claim 6, Macri in view of Duncan, Eisen, and Dimri further discloses the processing unit of claim 5, wherein to capture (Macri; to capture state segments/bits [¶ 0018 and ¶ 0021-0022]; wherein, capturing state segments/bits corresponds generating a output signal that is associated with state of the one or more modules 500 and/or 600 [¶ 0021-0022, ¶ 0028-0029, and ¶ 0031-0033], as depicted within Fig. 3), the processing unit (Macri; the processor system 200 (i.e. processing unit) [¶ 0015 and ¶ 0017-0018], as depicted within Fig. 1) is configured to: 
configure the data storage circuits to form a signal (Macri; the processor system 200 (i.e. processing unit), as addressed above, is configured to configure the data storage circuits (i.e. Flash, SRAM) to form a signal [¶ 0018 and ¶ 0021-0022]); and 
shift state bits from the data storage circuits into a temporary memory circuit (Macri; transmit and/or adjust (i.e. shift) state information/bits from the data storage circuits (i.e. Flash, SRAM) into a FMU (i.e. temporary memory circuit) [¶ 0018 and ¶ 0021-0023]).
Dimri further teaches to: configure the circuits to form a scan chain (Dimri; configure the circuits to form a buffer chain associated with a scan clock signal (i.e. scan chain) [¶ 0086, ¶ 0089, and ¶ 0091], as depicted within Fig. 5); and 
shift state bits (Dimri; shift state information/bits [¶ 0086, ¶ 0089, and ¶ 0091]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan, Eisen, and Dimri, to incorporate to: configure the circuits to form a scan chain; and shift state bits (as taught by Dimri), in order to provide improved data processing while reducing a voltage/IR drop (Dimri; [¶ 0007-0009 and ¶ 0016]).

Regarding claim 7, Macri in view of Duncan, Eisen, and Dimri further discloses the processing unit of claim 6, wherein to restore (Macri; to restore [¶ 0027-0028 and ¶ 0031-0033]), the processing unit is configured to shift state bits from the temporary memory circuit into the data storage circuits (Macri; the processor system 200 (i.e. processing unit) [¶ 0015 and ¶ 0017-0018] is configured to transmit and/or adjust (i.e. shift) state information/bits from the a FMU (i.e. temporary memory circuit)  into the data storage circuits (i.e. Flash, SRAM) [¶ 0028-0029 and ¶ 0031-0033]).  

Regarding claim 8, Macri in view of Duncan, Eisen, and Dimri further discloses the processing unit of claim 5, wherein the combinational influence of the RAM instance comprises storage circuits that sample and store output data from the RAM instance through a combinational logic path (Macri; the combinational influence (i.e. integrated access) of the RAM instance/state comprises storage circuits that sample and store output data for the RAM instance/state through a combinational logic path (i.e. bus, FMU, ECC) [¶ 0018, ¶ 0021-0022, and ¶ 0024]).  

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 5, due to the similarities claim 16 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 6, due to the similarities claim 17 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 17.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 7, due to the similarities claim 18 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 18.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 8, due to the similarities claim 19 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 19.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macri in view of Duncan and Eisen as applied to claim(s) 1 above, and further in view of Kumar et al., US PGPUB No. 20160179667 A1, hereinafter Kumar.

Regarding claim 9, Macri in view of Duncan and Eisen further discloses the processing unit of claim 1, wherein a crossbar circuit is coupled to the subsystem through an interface (Macri; a crossbar circuit (i.e. bus) is coupled to the one or more modules 500 and 600 (i.e. subsystem) through an interface [¶ 0017-0018 and ¶ 0021-0022]), and configured to transmit data to the subsystem and receive data from the subsystem through the interface (Macri; crossbar circuit (i.e. bus) is configured to transmit data to the one or more modules 500 and 600 (i.e. subsystem) and receive data from the one or more modules 500 and 600 (i.e. subsystem) through the interface [¶ 0017-0018 and ¶ 0021-0022], as illustrated within Fig. 2).  
Macri as modified by Duncan and Eisen fails to explicitly disclose asynchronous interface.
However, Kumar teaches an asynchronous interface (Kumar; an asynchronous interface associated with one or more modules and a bus [¶ 0058 and ¶ 0144]).  
Macri in view of Duncan and Eisen and Kumar are considered to be analogous art because they pertain to generating and/or managing data, wherein one or more computerized processors/cores are utilized in order to produce an output.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan and Eisen, to incorporate an asynchronous interface (as taught by Kumar), in order to provide an increase utility of a processing means (Kumar; [¶ 0002]).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macri in view of Duncan, Eisen, and Kumar as applied to claim(s) 9 above, and further in view of Shino, US PGPUB No. 20190149485 A1, hereinafter Shino.

Regarding claim 10, Macri in view of Duncan, Eisen, and Kumar further discloses the processing unit of claim 9, a halt condition of the at least one halt condition is satisfied when the memory is inactive (Macri; a fault/halt condition of the at least one fault/halt condition is satisfied when the memory is stalled/inactive [¶ 0118, ¶ 0021-0022, and ¶ 0028-0029], in relation with one or more state events [¶ 0031-0033]). 
Kumar further teaches wherein the asynchronous interface comprises at least one memory (Kumar; the asynchronous interface comprises at least one memory [¶ 0143-0146], as depicted within Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan, Eisen, and Kumar, to incorporate an asynchronous interface (as taught by Kumar), in order to provide an increase utility of a processing means (Kumar; [¶ 0002]).
Macri as modified by Duncan, Eisen, and Kumar fails to disclose asynchronous first-in-first-out buffer (FIFO).
However, Shino teaches asynchronous first-in-first-out buffer (FIFO) (Shino; [¶ 0133-0134])
Macri in view of Duncan, Eisen, and Kumar and Shino are considered to be analogous art because they pertain to generating and/or managing data, wherein one or more computerized processors/cores are utilized in order to produce an output.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Macri as modified by Duncan, Eisen, and Kumar, to incorporate asynchronous first-in-first-out buffer (FIFO) (as taught by Shino), in order to provide an improved means of data transferring while reducing delays (Shino; [¶ 0001-0002 and ¶ 0004-0006]).




Allowable Subject Matter

Claims 4 and 15 allowed.

Claims 4 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616




/CHARLES L BEARD/Primary Examiner, Art Unit 2616